Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered October 6, 2000, dismissing the complaint pursuant to an order, same court and Justice, entered on or about July, 12, 2000, which, to the extent appealed from as limited by the brief, denied plaintiffs’ motion for partial summary judgment on the issue of defendant’s liability under Labor Law § 240 (1), and granted defendant’s cross motion for summary judgment dismissing plaintiffs’ causes of action based thereon, unanimously affirmed, without costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
Plaintiff, an airline mechanic employed by American Airlines, alleges that he was injured when he fell from a ladder while making repairs to an American Airlines jet. Defendant Port Authority leases the airport from the City of New York and subleased the hangar space where plaintiff was injured to American Airlines. Plaintiff’s Labor Law § 240 (1) claim against the Port Authority was properly dismissed since American Airlines was not a general contractor hired by the Port Authority but rather a sublessee operating its own business and *105servicing its own equipment on the leased premises (see, Guzman v L.M.P. Realty Corp., 262 AD2d 99), and there is no evidence otherwise tending to show that the Port Authority had the right or authority to control the work site (see, Bart v Universal Pictures, 277 AD2d 4, 5). Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.